Title: From John Adams to François Adriaan Van der Kemp, 16 July 1816
From: Adams, John
To: Van der Kemp, François Adriaan



My dear Friend
Quincy July 16. 1816

The Old Folk, returning last Evening from an Airing which has become daily necessary for both, to keep Soul and body together a little longer, We found your very acceptable Letter of the 7th. at the Post Office.
The Cold, the Frost and the Drouth have been as Severe with Us, as with you. Such a Spring and Such a Summer was never known.
I have given you no Epithets which I did not believe and know you deserved.
It requires much Phylosophy, and I believe undefiled Religion, to reconcile Resignation with Sensibility, Old People look back upon their past Lives, recollect the innumerable Griefs and disappointments they have Suffered, in the loss of Parents and Children Acquaintances and Friends till they become too insensible to their “Neighbour,” and too much wrapped up in themselves. I went this year to the fortieth Anniversary of Independence. Do you think that my Attention was attracted by Governor, Lt: Governor, Counsellors, Senators, Judges, Representative or Ladies? No. My inward Silent Soliloquies were, Where is James Otis? Where is Sam. Adams? Where is John Hancock? Where is Oxenbridge Thatcher? Where is Dr Winthrop? Where is Dr Mayhew? Where is Dr Cooper? Where are the two General Warrens James and Joseph? 1000 other Ghosts, Merchants, Lawyers Judges, Physicians Shopkeepers, Mechanicks, passed in Review before me. I attended to the Prayer and Oration but thought little of the Congregation Splendid and august as it was. Grim has given me an Anecdote of Fontenelle, that I fear is too characteristick of Old Age. Fontenelle at almost an hundred years of Age, was visited by a beloved old Friend who came “Pour demander, a diner.” The Host, cries to the Guest “I have Asparagus for diner, which you love in butter as much as I do in Oil: I will go and order half in butter. He had scarcely given his orders to his Cook to dress half in butter, half in Oil, and returned to his Friend, When his Friends felt dead at his Feet in an appoplectic Fitt. Fontenelle instead of considering whether his Friend might be revived runs to his Kitchen Door, and cries to his Cook, “Le tout a l’huile.”
May I never live to this State of Sensibility to myself and insensibility to my Neighbour.
While I rejoice that De Gyselaers Family has Suffered no Misfortune I lament and Sypathise with your other Friend. I have Rights and Duties to Sympathise with Such aggrieved Parents of which you are not aware.
If I receive 3 Copies I will Send you one. If one 2 I will Send you one, if only one I will Send you that after reading it.
The “Quaternity” is not a Word, nor an Idea perfectly new to me. I have heared of an Œcumenical Counsell, in which The Virgin Mary lost her Election by one Vote only into an Equality and Consubstantiality with The Father the Son and the Holy Ghost.” Can you give me any information of the Date and Place of this Counsell, and the Author in whose Works any account of it is to be found. I had not heard that Moses was ever a Candidate, for the Situation of the “Eternal immortal invisible, and only wise God,” in four Persons. I should like to See his Pretensions.
Have you read Tuckers “Light of Nature pursued”? In Seven Volumes?
I must adopt Pirons Epitaph
“Ci Git, Adams, qui n’etoit rien;
Pas même Accademicien.”
It is long since I have been Accademician, Trustee, Overseer or any thing else. I know nothing of the Transactions of those learned Bodies. I have repeatedly requested him Mr Shaw to look them up and Send them to you: but his head is So full of learned Schemes and his hands So full of Slavish Business that he forgets most of his good Words to me. Add to these Excuses many long Struggles with most afflicting and distressing Diseases.
I must leave Madam to express, when She can, her grateful Sensibility to you. I have Scarcely Strength left / to write the Name of your Friend
John Adams